COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


NEWPORT NEWS SHIPBUILDING &
 DRY DOCK COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2871-04-1                                         PER CURIAM
                                                                   MARCH 29, 2005
WILLIE E. BOND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lawrence P. Postol; Seyfarth Shaw LLP, on briefs), for appellant.

                 (Ralph Rabinowitz; Rabinowitz, Swartz, Taliaferro, Swartz &
                 Goodove, P.C., on brief), for appellee.


       Newport News Shipbuilding & Dry Dock Company (employer) appeals a decision of the

Workers’ Compensation Commission. Employer contends the commission erred (1) in ruling

the employer had the burden of proof and in finding Willie E. Bond was not required to market

his residual earning capacity; (2) in finding Bond did not unjustifiably refuse selective

employment and did not unjustifiably refuse to cooperate with vocational rehabilitation services;

and (3) in ruling the commission was not bound by the decision of the administrative law judge

rendered in Bond’s Longshore & Harborworker’s Compensation Act case. We have reviewed

the record and the commission’s opinion and find no reversible error. Accordingly, for the

reasons stated by the commission in its final opinion, we affirm the commission’s denial of

employer’s application to terminate or suspend Bond’s outstanding award of temporary total

disability compensation. See Bond v. Newport News Shipbuilding Dry Dock Co., VWC File

No. 189-83-90 (Nov. 23, 2004). We dispense with oral argument and summarily affirm because

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-